Citation Nr: 0844295	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic skin 
disorder manifested by nonspecific irritation of the groin.  

2.  Entitlement to service connection for left ear hearing 
loss

3.  Entitlement to service connection for right ear tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran was a member of the Marine Corps Reserves, from 
July 2000 to February 2001, and was called to active duty 
from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2005 rating determination by the above Regional 
Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
the presence of a chronic skin disorder manifested by 
nonspecific irritation of the groin.  

2.  Hearing loss for VA disability purposes is not 
demonstrated.

3.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's right ear 
tinnitus had its origin during his active military service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder manifested by nonspecific 
irritation of the groin was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The veteran does not have a hearing loss disability as 
defined by VA regulation; the requirements for service 
connection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Giving the benefit of the doubt to the veteran, right ear 
tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

That notwithstanding, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
recognizes that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the 
requirements nevertheless require a medical nexus to active 
military service.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

nonspecific irritation of the groin 

The veteran has asserted that he has chronic skin condition 
involving the groin that had its onset during service.  
However the primary impediment to a grant of service 
connection is the absence of medical evidence of a current 
disability.

Service treatment records (STRs) are entirely negative for 
evidence of a skin condition and fail to reveal any 
significant rash involving the groin.  The veteran did not 
indicate any specific skin disorders during service, and none 
are documented.  

Post-service records show the veteran was evaluated in May 
2005 for complaints of a rash in the groin area.  Examination 
revealed evidence of healed folliculitis.  The veteran was 
not on any medication and there was no indication of any 
currently manifested clinical disability.  The examiner 
provided no further elaboration or summary.  

The veteran underwent VA examination in September 2005.  He 
complained of a groin rash since he served in Iraq.  The rash 
largely manifested as itching, which he treated with various 
cortisone creams, sprays, and antifungal medications without 
relief.  He also tried shaving his groin area using hair 
clippers instead of a razor or shaver.  He has had history of 
cancer, acne, pustules, eczema, psoriasis, or shingles.  On 
examination the groin had no current evidence of acute 
inflammatory process.  However, there was slight 
hyperpigmentation suggesting chronic irritation or low-grade 
inflammation with generalized scarring.  There was no 
evidence of folliculitis, fungal infection, erythema, 
pustules, scaliness or generalized rashes.  No other skin 
disorders were noted.  The clinical impression was 
nonspecific chronic irritation of the groin. 

The remaining evidence of record includes VA outpatient 
treatment records dated in 2008 which show that during 
evaluation the veteran denied rashes as well as any 
changing/new lesions.  

In this case, service connection is not warranted.  The 
veteran's current complaints made during the course of this 
appeal have not been substantiated by objective findings, 
which essentially show no current evidence of a groin rash.  
Treatment records, show few, if any, references to skin 
problems, with no objective clinical evidence of a disability 
to account for the symptoms.  VA examination in 2005 was 
within normal limits, and the examiner did not indicate any 
identifiable pathology involving the groin.  While the Board 
does not dispute that the veteran may experience various 
symptomatology, there is no objective clinical confirmation 
that he suffers from an actual disability.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  The appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

hearing loss and tinnitus

The veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

The veteran's STRs are negative for hearing loss as defined 
by VA regulation.  An audiogram conducted at enlistment in 
November 1999, which shows pure tone thresholds in the right 
ear were 10, 0, 0, 10, 0, and 0 decibels, respectively, at 
500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz.  The 
thresholds in the left ear at the same frequencies were 5, 5, 
0, 5, 10, and 10 decibels, respectively.  A reference 
audiogram in July 2000, audiometric examination report, shows 
pure tone thresholds in the right ear were 10, 10, -5, 5, 20, 
and 15 decibels, respectively, at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 Hertz.  The thresholds in the left ear at the 
same frequencies were 5, 5, 0, 5, 5, and 10 decibels, 
respectively.  It was noted that the veteran was routinely 
exposed to noise.  

At separation from the reserves in January 2001, audiometric 
examination report, shows pure tone thresholds in the right 
ear were 5, 5, 0, 5, 5, and 10 decibels, respectively, at 
500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz.  The 
thresholds in the left ear at the same frequencies were 10, 
10, 5, 5, 20, and 15 decibels, respectively.  These hearing 
thresholds do not meet the criteria of disability under VA 
regulations.  The veteran did not complain of hearing loss, 
tinnitus, or other ear pathology.  

In September 2005, the veteran was referred for VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not any current hearing loss or tinnitus 
could be related to service.  The veteran stated that first 
noticed tinnitus after returning from Iraq.  He described the 
tinnitus as moderate occurring a couple of times per day and 
lasting less than a minute.  He noted that it was in both 
ears, but mostly on the left.  The veteran reported that he 
was a combat engineer in the reserves and was exposed to 
noise from saws, hammering, and explosions.  He stated that 
as a machine gunner he was exposed to noise from the firing 
range.  The veteran felt his symptoms were primarily in the 
left ear because he did not insert his earplug tightly in 
order to hear various commands.

On audiological evaluation pure tone thresholds for the right 
ear were 10, 15, 10, 10, and 5, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 15, 15, 15, 15 and 35 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.  The audiological results were summarized as 
normal hearing in the right ear and mild loss in the left ear 
from 4000 Hz through 8000 Hz.  The veteran had excellent 
speech recognition ability in both ears.  Tympanograms were 
normal bilaterally and acoustic reflexes were elevated in 
both ears but generally present.  

The examiner noted that the only hearing tests available for 
review were done in 2000 or before and indicated normal 
hearing in both ears.  In addition, service records note that 
the veteran was routinely exposed to noise.  The examiner 
concluded that the veteran's left ear hearing loss and 
tinnitus were mostly likely caused by or the result of 
acoustic trauma in the service.  This conclusion was based on 
evidence of normal hearing before entering the service, 
excessive noise exposure in the service, no records available 
showing normal hearing in the left ear at discharge and the 
veteran's apparent lack of noise exposure after leaving the 
service.  The examination report provides an opinion, 
consistent with the veteran's medical history and 
uncontroverted by any other medical evidence of record.  

In May 2008, service connection was subsequently established 
for left ear tinnitus and a 10 percent evaluation was 
assigned.  

In this case, there is no controversy as to whether the 
veteran was exposed to excessive noise in service.  However, 
the fact that he was exposed to noise trauma in service does 
not, by itself, establish a basis for the grant of service 
connection for hearing loss.  According to the evidence of 
record, hearing disability was not present at any time during 
service, at the time of discharge, or within a year 
thereafter.  The audiometric examinations of record fail to 
show hearing loss as defined by VA regulation.  The 
measurements of the veteran's hearing acuity do not satisfy 
any of the three alternate bases for establishing hearing 
loss disability under 38 C.F.R. § 3.385.  The findings do not 
show a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore the veteran does not have a 
hearing loss disability for which service connection can be 
awarded, notwithstanding that he may have noticeable loss of 
hearing acuity.  

With regard to the right ear, the record indicates a current 
diagnosis of left ear tinnitus.  The veteran has reported in-
service acoustic trauma, and service records show he was 
routinely exposed to noise as a combat engineer.  The Board 
finds such history to be credible.  Moreover, the 2005 VA 
examiner, did not rule out a causal relationship between 
right ear tinnitus and service.  Therefore, service 
connection for right ear tinnitus is warranted.  

A preponderance of the evidence is against the bilateral 
hearing loss claim, and there is no reasonable doubt to be 
resolved.  Thus, the hearing loss claim is denied.  The 
evidence however does establish that the veteran has right 
ear tinnitus which is related to active military service and 
the claim is granted in this regard.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the skin rash 
and hearing loss claims are being denied, any such questions 
are moot.  The veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a medical opinions in September 2005.  Thus, 
it appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The duties to notify and assist the veteran have been 
fulfilled.


ORDER

Entitlement to service connection for chronic skin disorder 
manifested by nonspecific irritation of the groin is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for right ear tinnitus is 
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


